DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim(s) 1-8:
 “a controller configured to manage power”; and
Claim(s) 1-8:
 “overdrive manager configured to cause at least a portion of the stored code to be executed”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 16-18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Yamada; Akihiro, US 6195597 B1, (“Yamada”) in view of Henry et al., US 20150067318 A1, (“Henry”) in further view of Burr et al., US 7765412 B1, (“Burr”)
Regarding Claim 1,
 Yamada teaches a vehicle comprising: (Yamada Figs. 1, 2, and 8; See also col. 4, ll. 1-44 “Pieces of equipment connected to the controller 20 as shown in FIG. 1 … installed in available spaces in the vehicle ….” Emphasis added.) 
one or more electronically controllable devices; (Fig. 1, elements 30, 40, 50, 60, and 70; See also Fig. 2; See also col. 4, ll. 1-44) 
a controller  (Fig. 1, element 20; See also Fig. 8, element 120) configured to manage power consumed by an integrated circuit in the controller during a high-speed activation time interval, (Fig. 9, element labeled “power on reset” and elements ST1 – ST15) the controller being configured to control at least one of the electronically controllable devices in the vehicle in response to receiving an activation signal, the controller including: (col. 5, ll. 7-12. “The controller 20 identifies the category code of a remote control signal received by the remote-control-signal receiving unit 12 in order to determine which equipment connected to the onboard information bus line is to be controlled and transfers the control information to the equipment.” Emphasis added.)  
an activation port (Fig. 1, elements connecting to bus element “B”; See also Fig. 8, element 140) configured to provide the activation signal for activating control of at least one of the electronically controllable devices by the controller. (col. 5, ll. 7-12. “The controller 20 identifies the category code of a remote control signal received by the remote-control-signal receiving unit 12 in order to determine which equipment connected to the onboard information bus line is to be controlled and transfers the control information to the equipment.” Emphasis added.) 
Yamada does not teach two or more processor cores disposed on the integrated circuit, 
a storage module for storing code executable by two or more of the processor cores, and 
an overdrive manager configured to cause at least a portion of the stored code to be executed by a first subset of fewer than all of the processor cores at a first power level during the high-speed activation time interval, and at least a portion of the stored code to be executed by a second subset of one or more of the processor cores at a second power level lower than the first power level after the high-speed activation time interval; and
Note, as discussed above, Yamada teaches a controller with a processor core, and an initialization process. (Yamada, Fig. 9 and Fig. 8, elements 120 and 121) 
Henry teaches two or more processor cores disposed on the integrated circuit, (Fig. 1, elements 102A – 102N; See also [0247] “microprocessor 100 with a different configuration, namely with more than two dies or a single die, and more or less than eight cores 102 but at least two cores 102.”) 
a storage module for storing code executable by two or more of the processor cores, ([0179] “BSP core 102 immediately begins fetching and executing instructions of the system firmware, e.g., BIOS bootstrap code … bootstraps the operating system, i.e., loads the operating system (e.g., from disk) and transfers control to the operating system … After being bootstrapped, the operating system instructs the AP cores 102 to begin fetching and executing instructions of the operating system ….” Emphasis added.) 
and 
an overdrive manager (Fig. 1, element 104) configured to cause at least a portion of the stored code to be executed by a first subset of fewer than all of the processor cores at a first power level during the high-speed activation time interval, and at least a portion of the stored code to be executed by a second subset of one or more of the processor cores; and ([0179] “one core 102 designates itself the bootstrap processor (BSP) and each of the other cores 102 designates itself as an application processor (AP). After a reset, the AP cores 102 initialize themselves and then go to sleep waiting for the BSP to tell them to begin fetching and executing instructions. In contrast, after initializing itself, the BSP core 102 immediately begins fetching and executing instructions of the system firmware, e.g., BIOS bootstrap code, which initializes the system (e.g., verifies that the system memory and peripherals are working properly and initializes and/or configures them) and bootstraps the operating system, i.e., loads the operating system (e.g., from disk) and transfers control to the operating system … After being bootstrapped, the operating system instructs the AP cores 102 to begin fetching and executing instructions of the operating system …. ” Emphasis added;
See also [0044] “control unit 104 may generate an interrupt 124 to the cores 102 (a sync interrupt) when a synchronization condition, or sync condition, has occurred, as described below (e.g., see FIG. 21 and block 334 of FIG. 3). The control unit 104 also generates a respective core clock signal (CLOCK) 122 to each core 102, which the control unit 104 may selectively turn off and effectively put the respective core 102 to sleep and turn on to wake the core 102 back up. The control unit 104 also generates a respective core power control signal (PWR) 128 to each core 102 that selectively controls whether or not the respective core 102 is receiving power. Thus, the control unit 104 may selectively turn off power to a core 102 via the respective PWR signal 128 to put the core 102 into an even deeper sleep and turn power back on to the core 102 as part of waking the core 102 up.” Emphasis added;
i.e. the BSP core is used to initialize the system by processing bootstrap code – executing at a first power level – and at a later interval, the rest of the cores are used to run the balance of the bootstrapped code/operating system.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Henry with the teaching of Yamada, as both references are directed to initializing computing systems. Moreover, Henry improves on Yamada’s teaching of saving power in the computing system (Yamada, col. 2, ll. 9-29) by teaching a technique which allows a computing system to dynamically vary off clock or power signals to processor cores (Henry [0044]) thus saving additional power in the system.
Yamada in view of Henry does not teach at a second power level lower than the first power level after the high-speed activation time interval. 
Note, Henry goes on to teach that the frequency to each that each core may be set to its own frequency. (Henry [0044]) 
Burr teaches at a second power level lower than the first power level after the high-speed activation time interval. (col. 10, ll. 23-31 “during boot up or during a period in which the processor is faced with executing relatively demanding instructions, a value of Vdd can be selected that allows the processor to operate at a higher frequency. Conversely, if the processor has entered a quiescent period, or if the instructions to be executed are not processor-intensive, then the processor can operate at a lower frequency ….” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Burr with the teachings of Yamada and Henry, as all three references are directed to initializing computing systems. Moreover, Burr improves on Henry’s teaching of varying processor core speeds during initialization (Henry [0044] and [0179]) by teaching a technique which lowers processor speeds after initialization (col. 10, ll. 23-31) thus further reducing power consumed in the system. (col 1, ll. 22-32) 
Regarding Claim 2,
 Yamada does not teach wherein the controller is further configured to, after the high-speed activation time interval, execute at least a portion of the stored code by a processor core in the first subset at the second power level. 
Henry teaches wherein the controller is further configured to, after the high-speed activation time interval, execute at least a portion of the stored code by a processor core in the first subset. ([0179] “BSP core 102 … and bootstraps the operating system, i.e., loads the operating system (e.g., from disk) and transfers control to the operating system … After being bootstrapped, the operating system instructs the AP cores 102 to begin fetching and executing instructions of the operating system” i.e. after the bootstrap completes, the BPS and APS run the operating system  code.) 
Henry does not teach at the second power level
Burr teaches at the second power level  (col. 10, ll. 23-31 “during boot up or during a period in which the processor is faced with executing relatively demanding instructions, a value of Vdd can be selected that allows the processor to operate at a higher frequency. Conversely, if the processor has entered a quiescent period, or if the instructions to be executed are not processor-intensive, then the processor can operate at a lower frequency ….” Emphasis added.)
Regarding Claim 3,
 Yamada does not teach wherein the first subset includes a single processor core, and the second subset includes one or more additional processor cores.
Henry teaches wherein the first subset includes a single processor core, and the second subset includes one or more additional processor cores. ([0179] “Each core 102 also generates a BSP flag, which indicates whether the core 102 is the BSP … each of the other cores 102 designates itself as an application processor (AP). ” i.e. the first subset is a BSP and the second subset are the APs) 

Regarding Claim 4,
 Yamada does not teach wherein the controller is further configured to, during the high-speed activation time interval, prevent execution of any of the stored code by any processor core in the second subset.
Henry teaches wherein the controller is further configured to, during the high-speed activation time interval, prevent execution of any of the stored code by any processor core in the second subset. ([0179] “After a reset, the AP cores 102 initialize themselves and then go to sleep waiting for the BSP to tell them to begin fetching and executing instructions ….” Emphasis added.) 

Regarding Claim 5,
 Yamada does not teach wherein the first subset and the second subset include different processor cores. wherein the first subset and the second subset include different processor cores.
Henry teaches wherein the first subset and the second subset include different processor cores. ([0179] “Each core 102 also generates a BSP flag, which indicates whether the core 102 is the BSP … each of the other cores 102 designates itself as an application processor (AP). ” i.e. the first subset is a BSP and the second subset are the APs)
Regarding Claim 6,
 Yamada does not teach wherein the storage module comprises a solid state drive. 
Henry teaches wherein the storage module comprises a solid state drive.  ([0296] “Preferably, the portions of the microcode patch 2500 are loaded from system memory and/or from a non-volatile system, such as from a ROM or FLASH memory that holds a system BIOS or extensible firmware, for example.” Emphasis added. A solid state drive giving the claim the BRI) 
Regarding Claim 7,
 Yamada in view of Henry does not teach 
wherein the overdrive manager is configured to cause execution at the first power level by increasing a frequency of a first clock signal generated by a clock in a processor core in the first subset above a second frequency of a second clock signal generated by a clock in a processor core in the second subset.
Burr teaches wherein the overdrive manager is configured to cause execution at the first power level by increasing a frequency of a first clock signal generated by a clock in a processor core in the first subset above a second frequency of a second clock signal generated by a clock in a processor core in the second subset. (col. 10, ll. 23-31 “during boot up or during a period in which the processor is faced with executing relatively demanding instructions, a value of Vdd can be selected that allows the processor to operate at a higher frequency. Conversely, if the processor has entered a quiescent period, or if the instructions to be executed are not processor-intensive, then the processor can operate at a lower frequency ….” Emphasis added.)
Regarding Claim 8,
 Yamada in view of Henry does not teach wherein the overdrive manager is further configured to cause execution at the first power level by increasing an amplitude of a voltage of the first clock signal above a default voltage amplitude.
Burr teaches wherein the overdrive manager is further configured to cause execution at the first power level by increasing an amplitude of a voltage of the first clock signal above a default voltage amplitude. (col. 10, ll. 23-31 “during boot up or during a period in which the processor is faced with executing relatively demanding instructions, a value of Vdd can be selected that allows the processor to operate at a higher frequency. Conversely, if the processor has entered a quiescent period, or if the instructions to be executed are not processor-intensive, then the processor can operate at a lower frequency ….” Emphasis added.)

Regarding Claim 13,
 Yamada does not teach wherein executing the portion of the stored code by the first subset includes executing code for booting at least a portion of an operating system.
Henry teaches wherein executing the portion of the stored code by the first subset includes executing code for booting at least a portion of an operating system. ([0179] “BSP core 102 immediately begins fetching and executing instructions of the system firmware, e.g., BIOS bootstrap code … bootstraps the operating system, i.e., loads the operating system (e.g., from disk) and transfers control to the operating system … After being bootstrapped, the operating system instructs the AP cores 102 to begin fetching and executing instructions of the operating system ….” Emphasis added.) 
Regarding Claim 16,
 Yamada in view of Henry does not teach further comprising terminating high-speed activation time interval in response to an indication that the booting has completed.
Burr teaches further comprising terminating high-speed activation time interval in response to an indication that the booting has completed. (col. 10, ll. 23-31 “during boot up or during a period in which the processor is faced with executing relatively demanding instructions, a value of Vdd can be selected that allows the processor to operate at a higher frequency. Conversely, if the processor has entered a quiescent period, or if the instructions to be executed are not processor-intensive, then the processor can operate at a lower frequency ….” Emphasis added.) 

Claim(s) 9-12 and 17-18
recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Specifically:
Claim(s) 9 correspond(s) to claim(s) 1;	
Claim(s) 10 correspond(s) to claim(s) 2;
Claim(s) 11 correspond(s) to claim(s) 3; 
Claim(s) 12 correspond(s) to claim(s) 4; 
Claim(s) 17 correspond(s) to claim(s) 7; and
Claim(s) 18 correspond(s) to claim(s) 8.
Therefore claim(s) 9-12 and 17-18 is/are rejected under the same reasoning set forth above over Yamada in view of Henry in further view of Burr.
Claim(s) 14-15
 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Yamada; Akihiro, US 6195597 B1, (“Yamada”) in view of Henry et al., US 20150067318 A1, (“Henry”) in further view of Burr et al., US 7765412 B1, (“Burr”) in further view of Hall et al, US 20150039877 A1, (“Hall”).
Regarding Claim 14,
 Yamada in view of Henry in further view of Burr does not teach wherein executing the portion of the stored code by the processor core in the first subset after the high-speed activation time interval includes executing code within the operating system to control an electronically controllable device in a first subsystem of the vehicle associated with at least one of:
a powertrain, steering, accelerating, or decelerating.
As discussed above,  Yamada teaches that its technique applies to electronic devices installed throughout a vehicle. (Fig. 1, elements 30, 40, 50, 60, and 70; See also Fig. 2; See also col. 4, ll. 1-44) 
Hall wherein executing the portion of the stored code by the processor core in the first subset after the high-speed activation time interval includes executing code within the operating system to control an electronically controllable device in a first subsystem of the vehicle associated with at least one of: a powertrain, steering, accelerating, or decelerating. (Fig. 2, elements 200, 210, 261, and 262) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Hall with the teaching of Yamada as both references are directed to controlling power in vehicle based computing systems. Moreover, Hall improves on Yamada’s teaching of initializing a vehicle based computing system (Yamada, Fig. 9 and Fig. 8, elements 120 and 121) by teaching a technique which selectively conducts a power on reset of the system so as to balance power saving and minimization of errors in the system (Hall [0015]).   
Regarding Claim 15,
 Yamada teaches wherein executing the portion of the stored code by a processor core in the second subset after the high-speed activation time interval includes executing code to control an electronically controllable device in a second subsystem of the vehicle different from the first subsystem of the vehicle. . (col. 5, ll. 7-12. “The controller 20 identifies the category code of a remote control signal received by the remote-control-signal receiving unit 12 in order to determine which equipment connected to the onboard information bus line is to be controlled and transfers the control information to the equipment.” Emphasis added. i.e. after Yamada’s system is initialized it controls the attached electronic devices as commands addressed to them are received)
Claim(s) 19-20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Yamada; Akihiro, US 6195597 B1, (“Yamada”) in view of Henry et al., US 20150067318 A1, (“Henry”) in further view of Burr et al., US 7765412 B1, (“Burr”) in further view of Marshall et al., US 20090249094 A1, (“Marshall”)
Regarding Claim 19,
 Yamada in view of Henry in further view of Burr does not teach wherein the first frequency is increased to at least 50% higher than the second clock frequency.
As discussed above, Henry teaches that the operating frequency/clock speed provided to the cores may be varied. Henry teaches further that the processor cores may be controlled based on ACPI C-states. (Henry [0044] and [0127]) 
Marshall teaches wherein the first frequency is increased to at least 50% higher than the second clock frequency. ([0040] “each core may include a performance state (advanced configuration and power interface (ACPI) p-state) 312. The p-state 312 is a core frequency and voltage setting and is controlled by the kernel power manager 114. The p-state 312 is analogous to a throttle control of a motor. A p-state 312 of 100% represents a maximum performance state of a core while a p-state of 50% represents a core at half of the maximum frequency with a corresponding reduced core voltage level.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Marshall with the teaching of Yamada and Henry as both references are directed to controlling power in computing systems. Moreover Marshall improves on Henry’s teaching of controlling power using ACPI C-States and varying core voltage/frequency values (Henry [0044] and [0127]) by teaching a technique which varies core performance based on core activity level and a power policy, thus improving power saving and performance balance in the system (Marshall [0013], [0015], and [0019]).
Regarding Claim 20,
 Yamada in view of Henry in further view of Burr does not teach wherein the first frequency is increased to at least twice the second clock frequency.
Marshall teaches wherein the first frequency is increased to at least twice the second clock frequency. ([0040] “each core may include a performance state (advanced configuration and power interface (ACPI) p-state) 312. The p-state 312 is a core frequency and voltage setting and is controlled by the kernel power manager 114. The p-state 312 is analogous to a throttle control of a motor. A p-state 312 of 100% represents a maximum performance state of a core while a p-state of 50% represents a core at half of the maximum frequency with a corresponding reduced core voltage level.”)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BOOK ET AL., US 20120030454 A1 for its teaching of increasing core frequency during execution of a boot-rom;
Chang et al., US 20130179710 A1, for its teaching of dynamically adjusting the frequency of a boot core and slave cores during runtime;
Nakazato, et al., US 6681336 B1, for its teaching of increasing processor frequency during start-up and shut-down of the system; and
Karnik et al., US 5724527 A, for its teaching of selection of a boot strap processor in a multi-processor system;




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                                                                                                                                                                                           
/PHIL K NGUYEN/             Primary Examiner, Art Unit 2187